Pee Cueiam.
This appears to be an application for an order for the taxation of costs in favor of the prosecutor. In fact there is nothing before the court except the brief and reply brief of counsel for the prosecutor and the brief of counsel of the defendant. There is no state of case or other papers from which the court can obtain the facts. Under such circumstances the application might well and properly be dismissed. Considering, however, the matter upon the merits so far as we can spell out the facts from the briefs, we have reached the conclusion that the motion should be denied.
A rule so adjudging may therefore be entered.